Citation Nr: 1704636	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  12-09 768	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to service connection for a brainstem ependymoma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran had active service from October 1952 to September 1956 and from June 1958 to January 1974.  He died in October 2011.  The appellant is his surviving spouse and the substitute party for this appeal which was pending at the time of his death.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 RO decision.  The appellant provided sworn testimony during a September 2015 hearing on appeal held before the undersigned Veterans Law Judge.  

In January 2016, the Board held that new and material evidence had been submitted sufficient to reopen the previously-denied claim for entitlement to service connection for a brainstem ependymoma, performed a de novo review of all the evidence of record, and denied the claim.  

The appellant perfected an appeal to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Order, the Court approved a joint motion for partial remand filed by both parties to the case, vacated that portion of the Board decision which denied the claim on the merits, and remanded it to the Board for action consistent with the terms of the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action on her part is required.


REMAND

The parties to the joint motion for partial remand were concerned that the Board may not have had a complete record when it issued the January 2016 denial in this case.  They point to two particular pieces of evidence which were apparently reviewed by the RO but were not included in the record before the Court.  The parties apparently concluded that since these medical records were not before the Court, that they were not before the Board either.    

The parties point to a May 2013 RO decision which references VA treatment records from the San Diego VA Medical Center, dated September 30, 2003, to February 16, 2011.  According to this document, these treatment records were received by the San Diego RO on March 8, 2011.  Careful review of the Veteran's VA electronic files reveals that perhaps these VA medical records are not contained in his electronic files at this time - although there is a cover letter from the representative date stamped March 8, 2011, as well as VA records dated February 16, 2011, with the same March 8th date stamp.  However, to address the concerns of the parties, these records will be requested again from the VA Medical Center.

The parties also point to private treatment records received on August 6, 2014, which were noted in a February 2015 Supplemental Statement of the Case.  The parties agreed that these private treatment records are not available for review.  Upon careful review, the Board is unsure about this conclusion, however.  Merely agreeing about a fact does not necessarily make it so.  In this case, it may not be a simple matter to determine whether there are additional medical records that were not considered by the Board.  We will try to sort it out, though.

The February 2015 Supplemental Statement of the Case simply refers to "private treatment records received August 6, 2014."  Then in the discussion section, the reviewer indicated that the recently-received treatment records, "show radiology imaging, but do not show interpretations of this imaging, or findings which link the appealed condition of brainstem ependymoma to military service."  Reference to the Veteran's electronic file reveals five separate entries of medical records, which were all labeled as having been received on August 6, 2014.  The contents of each entry are multiple images which appear to have been taken from a magnetic resonance or computed tomography scan of the Veteran's brain.  None of these images are labeled, however, so there is no information associated with the images which would indicate whose brain was pictured, or when or where the pictures were taken.  There is also no identifying cover letter information from the Veteran's representative; such as often accompanies medical records. 

The authors of the joint motion have concluded that these images were in fact taken at the Providence Medical Center in 2010 and submitted to VA in 2010.  Based upon this conclusion, they have then extrapolated that there must have been other private medical records submitted in August 2014.

In June 2010, the Veteran submitted a statement in support of his application to reopen, which was received by VA in July 2010.  He stated that he had never had a magnetic resonance imaging scan until 2003, when the tumor was initially diagnosed.  He wrote, "here is a copy of the MRI in case anyone wants to look at it.  I would like to have it back if possible.  This is all I have."  This indicates that in July 2010, the Veteran submitted a copy of a scan taken in 2003.  Also in July 2010, the Veteran responded to a VA notice and assistance letter and indicated that he had no further information or evidence to give VA to support his claim. 

In the January 2016 Board decision, the Board made reference to "MRI scan images of his brain from Providence Medical Center," submitted in June 2010.  Although it appears that the Veteran's claims file was digitized in 2014, it is possible that the Board reviewed the Veteran's actual paper file and that the Veteran's correspondence and the attached evidence were better-labeled in the paper file, than it is in the electronic file.  That is the only explanation we can imagine currently for the Board's identification of scan images from Providence Medical Center, as no such label is apparent in the electronic file.  

It must also be noted that in reviewing the electronic file, all documents back to 2006 show in the document properties information that they were scanned in August 2014.  In other words, it appears the entire claims file was scanned into an electronic format in August 2014, and that was simply the date assigned for various pieces of evidence already in the file - of note, for example, the Veteran's service records also show a receipt date of August 2014, since they were scanned at that time, although they were clearly in the file long before then.  See November 2006 response to VA enclosing the Veteran's military records and 2007 rating decision noting service records were in the file.  Therefore, at least with respect to the 2014 documents the parties were concerned about, it appears August 2014 was identified as date of receipt because that is when the file was scanned.

In any case, the duty to assist requires the VA to obtain all relevant, available evidence to support the Veteran's claim, now the appellant's claim, after her substitution following his death.  And pursuant to the JMR, the Board has no choice but to remand the case to make efforts to identify the records submitted in 2014 should be undertaken.  Additionally, all records regarding the Veteran generated by the Providence Hospital should be requested for review. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran at the San Diego VA Medical Center between September 2003 and March 2011 for inclusion in the file.

2.  The RO should ask the appellant and her representative whether they know which private treatment records were submitted to VA in late July or early August 2014.  If so, then the RO should correlate with the Veteran's electronic claims file to determine whether these records are currently contained in his electronic file.  If they are not, then the records should be requested from their source.  If the appellant has any of these records in her possession, she should provide copies of them to VA.  

3.  After securing the necessary release, the RO should obtain all records of medical care provided to the Veteran by Providence Hospital, to include all reports of tests and studies, for inclusion in the claims file.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record, to include the new medical evidence submitted by the appellant following the return of the case from the Court.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


